Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered March 10, 1986, convicting him of murder in the second degree, manslaughter in the first degree, robbery in the first degree (two counts), burglary in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve an issue of law for appellate review with respect to many of his claims that the prosecutrix improperly elicited hearsay testimony as well as improperly bolstered the identification testimony of the eyewitnesses (see, CPL 470.05 [2]). We have reviewed those claims which have been preserved for appellate review and find them to be without merit.
We note that any error in the trial court’s failure to redact the arrest identification numbers which appeared on a photographic array introduced into evidence by the defense counsel was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Kunzeman, J. P., Weinstein, Rubin and Kooper, JJ., concur.